              Case 3:20-mj-70917-MAG Document 2 Filed 07/22/20 Page 1 of 2
                                                                        FILED
 1 DAVID L. ANDERSON (CABN 149604)                                         Jul 22 2020
   United States Attorney
 2                                                                   SUSANY. SOONG
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                     CLERK, U.S. DISTRICT COURT
                                                             NORTHERN DISTRICT OF CALIFORNIA
 4 MOLLY K. PRIEDEMAN (CABN 302096)                                   SAN FRANCISCO
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7332
 7        FAX: (415) 436-7234
          molly.priedeman@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                       ) NO. CR 3:20-MJ-70917 MAG
                                                   )
14           Plaintiff,                            ) NOTICE OF DISMISSAL
                                                   )
15       v.                                        )
                                                   )
16   NELLY GABUEVA,                                )
     a/k/a Nelly Allen, Nelly Allen Gabueva, Nelly )
17   Gabutti,                                      )
                                                   )
18           Defendant.

19

20         With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
21 States Attorney for the Northern District of California dismisses the above complaint against NELLY

22 GABUEVA without prejudice.

23

24 DATED: July 20, 2020                                       Respectfully submitted,
25                                                            DAVID L. ANDERSON
                                                              United States Attorney
26

27                                                                   /s/
                                                              HALLIE HOFFMAN
28                                                            Chief, Criminal Division

     NOTICE OF DISMISSAL
     No. CR 3:20-mj-70917 MAG__________                                                     v. 7/10/2018
               Case 3:20-mj-70917-MAG Document 2 Filed 07/22/20 Page 2 of 2




1

2
             Leave is granted to the government to dismiss the complaint against NELLY GABUEVA
3
     without prejudice.
4

5

6
     Date:   7/22/2020                                     _________________________________
7                                                          HON. THOMAS S. HIXSON
                                                           United States Magistrate Judge
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. CR 3:20-mj-70917 MAG__________                                               v. 7/10/2018
